DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Uratani (US Patent 9425526 B2) teaches: “a connector assembly 100, comprising: a first connector 50 and a second connector 10, the first connector 50 being mateable with and removable from the second connector 10 along a first direction (up and down direction, shown in figure 18D), wherein each of the first connector 50 and the second connector 10 includes at least two high frequency signal terminals (14a-14c, see column 11, lines 15-18), when viewed from the first direction (up and down direction, shown in figure 18D), each periphery of the high frequency signal terminals (14a-14c, see column 11, lines 15-18) is surrounded by an outer shell (22a-22d) and an inner shell (24a-24b), the outer shell (22a-22d) has a substantially quadrilateral shape (along 12), and in a sectional view (along middle portion along 72b in a up and down direction, shown in figure 18D) of each of the high frequency signal terminals (14a-14c, see column 11, lines 15-18) along the first direction (up and down direction, shown in figure 18D) when viewed from the second direction, the high frequency signal terminals (14a-14c, see column 11, lines 15-18) form a linearly symmetrical shape (along middle portion along 72b in a up and down direction, shown in figure 18D) with a first symmetry axis (along up and down direction) as a center line (middle portion along 72b in a up and down direction, shown in figure 18D) of the high frequency signal terminals (14a-14c, see column 11, lines 15-18) in the first direction (up and down direction, shown in figure 18D) orthogonal to the second symmetry axis (middle portion along 72b)".
However, Uratani fails to provide, teach or suggest: the high frequency signal terminals, the outer shells surrounding peripheries of the high frequency signal terminals, and the inner shells, which are disposed on a second symmetry axis, form a linearly symmetrical shape with the second symmetry axis as a center line of the outer shells along a second direction orthogonal to the first direction in which the high frequency signal terminals are arranged.
Claims 2-8 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831       
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831